Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 10, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bodet et al (US 6,710,023).
Bodet et al teach hand dishwashing detergent compositions containing polyamines.  See Abstract.   Generally polyamines are present in amounts from about 0.001% to about 5% by weight of the composition and most preferred polyamines include triethylene tetramine, hexaethylhexamine, etc.  See column 7, lines 1-50.  The composition will contain a surfactant selected from anionic surfactants, nonionic surfactants, amphoteric surfactants, etc., in amounts from 0.01% to about 90% by weight.  See column 7, line 50 to column 10, line 15.  Additionally, the compositions may contain an enzyme such as a protease, lipase, etc., in amounts from 0.0001% to .  
Claims 11-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bodet et al (US 6,710,023).
Bodet et al are relied upon as set forth above.  However, Bodet et al do not teach, with sufficient specificity, a composition containing a neutralized anionic surfactant, an oligoamine, an antioxidant, an additional chelating agent, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a neutralized anionic surfactant, an oligoamine, an antioxidant, an additional chelating agent, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of .  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bodet et al (US 6,710,023) as applied to the rejected above, and further in view of Hulskotter et al (US 2015/0315525).
Bodet et al are relied upon as set forth above.  However, Bodet et al do not teach the use of diethylenetriamine in addition to the other requisite components of the composition as recited by the instant claims.  
Hulskotter et al teach a hard surface cleaning composition containing from 1 to 60% by weight of a surfactant, from 0.1% to 10% by weight of a cleaning amine, etc.  See Abstract.  Suitable cleaning amines correspond to diethylenetriamine as recited by instant claim 8.  
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use diethylenetriamine in the composition taught by Bodet et al, with a reasonable expectation of success, because Hulskotter et al teach the use of diethylenetriamine as a cleaning amine in a similar composition and further, Bodet et al teach the use of polyamine compounds in general and also, the use of various additives in general which would encompass cleaning amines to provide enhanced grease cleaning properties to the composition. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bodet et al (US 6,710,023) as applied to the rejected claims above, and further in view of Scheibel et al (US 2017/0253836).

Scheibel et al teach compositions containing anionic surfactant and solvent.  See Abstract.  The finished detergent composition may be a form such as a liquid hand dishwashing composition, etc. Additionally, the compositions may contain other ingredients such as hueing agents, etc.  See para. 66.  
  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a hueing agent in the composition taught by Bodet et al, with a reasonable expectation of success, because Scheibel et al teach the use of hueing agents in a similar composition and further, Bodet et al teach the use of various adjuvants including dyes, etc. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/547625 (reference application). Although the claims at issue are not identical, they claims 1-20 of 16/547625 encompass the material limitations of the instant claims.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a neutralized anionic surfactant, an oligoamine, an antioxidant, an additional chelating agent, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because claims 1-20 of 16/547625 suggest a composition containing a neutralized anionic surfactant, an oligoamine, an antioxidant, an additional chelating agent, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/February 17, 2021